Citation Nr: 0521907	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
ankle injury residuals.

2.  Entitlement to a rating in excess of 10 percent for 
duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant is a veteran who had active service from 
September 1960 to September 1964.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision by the San Diego, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
jurisdiction of the veteran's claim files was subsequently 
transferred to the Los Angeles, California RO.  The veteran 
withdrew a travel board request (see September 2002 VA Form 
9) in November 2003.  Service connection for a right knee 
disorder (which had also been denied in July 2001) was 
granted by the RO in May 2004, and that matter is no longer 
on appeal.

The issue of entitlement to a rating in excess of 10 percent 
for duodenitis is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
complaints of pain, episodes of instability, incoordination, 
weakness, and fatigability; ankylosis is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected right ankle disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Diagnostic Code (Code) 5271 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A February 2001 letter (before 
the rating on appeal), in addition to specifically mentioning 
"VCAA," essentially outlined what was needed to establish 
entitlement to the benefit sought.  A November 2003 
supplemental statement of the case (SSOC) informed the 
veteran of pertinent provisions of the VCAA.  The veteran has 
now received notice of everything necessary, and he has had 
ample opportunity to respond.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently in 2002.  No additional pertinent 
records outstanding have been identified.  VA's duty to 
assist is met.

Factual Background

Service records reflect that the veteran was treated for a 
twisted right ankle in February 1961.  A cast was removed in 
March 1961.  He complained of right ankle pain in July 1962.  
A right ankle disorder was not noted at the time of his 
September 1964 service separation examination.  

A November 1983 private X-ray report reflects that findings 
suggested old right ankle trauma.  

On February 1986 VA examination, probable right ankle 
degenerative arthritis with loose bodies was diagnosed.  

A July 1987 VA progress note shows a diagnosis of post-
traumatic right ankle arthritis.  

A February 1988 VA discharge summary shows that the veteran 
underwent right ankle arthroscopy and arthrotomy.

A December 1991 VA outpatient treatment record notes a 
history of right ankle fracture with degenerative changes and 
ligamentous laxity.

On July 1995 VA orthopedic examination the diagnoses included 
history of right ankle fracture with removal of synovium and 
bone chips, right ankle pain, and limitation of motion.

On January 2000 VA fee-basis examination the veteran 
complained of right ankle instability.  Right ankle ranges of 
motion were 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  Chronic ankle pain following injury was 
diagnosed.  A January 2000 private X-ray report notes that 
the right ankle was unremarkable.  

A March 2001 VA progress note reflects that the veteran 
complained of right ankle pain and reported that it also 
locked; he indicated that he could ride a bike 10 to 15 miles 
without any difficulty.  

VA CT [computed tomography] of the right ankle in November 
2001 showed minor abnormality.  

A February 2002 VA progress note includes a diagnosis of 
right ankle degenerative joint disease.  

A July 2003 VA outpatient treatment record notes that the 
veteran complained of right ankle instability; right ankle 
arthritis was diagnosed.  

On October 2002 VA orthopedic examination the veteran 
complained of right ankle pain and frequent episodes of 
instability, incoordination, weakness, and fatigability.  
Examination showed right ankle dorsiflexion to 5 degrees, 
plantar flexion to 30 degrees, eversion to 10 degrees, and 
inversion to 15 degrees (with pain at extreme range of all 
motion tests).  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service connected right ankle disability is 
rated under Code 5271 (for limitation of ankle motion), which 
provides a 10 percent rating if limitation of motion is 
moderate, and a maximum 20 percent rating if the limitation 
is marked.  (Normal range of ankle motion is 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II.)  To warrant a rating in excess of 20 
percent (under Code 5270), ankylosis would have to shown.  38 
C.F.R. § 4.71a,

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
a rating is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When, after careful consideration of all data, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran's service connected right ankle disability has 
been rated 20 percent, which is the highest rating provided 
under Code 5271, and reflects marked limitation of ankle 
motion.  To warrant the next higher (30 percent) rating for 
the right ankle, the evidence would have to show ankylosis.  
See Code 5270.  The competent (medical) evidence of record 
does not show ankylosis (or impairment approximating such a 
level of severity), even with such additional factors as pain 
(including on use) considered.  There is no basis for a 
higher rating for the right ankle under any applicable 
criteria.  

The Board has also considered whether referral of this claim 
for extraschedular consideration is indicated.  While it is 
alleged that the disability interferes with the veteran's 
employment, the disability picture presented is not one that 
suggests that application of regular schedular provisions is 
impractical.  38 C.F.R. § 3.321.  Disability evaluations are 
meant to reflect "average impairment in earning capacity    
in civil occupations" 38 C.F.R. § 4.1, rather than 
impairment in a specific employment that may be inconsistent 
with the disability evaluated, here "high end retail" that 
requires the veteran to be on his feet all day, as the 
veteran's employment has been described.  Furthermore, he 
apparently is able to maintain even such allegedly strenuous 
employment 4 (rather that a full-time 5) days a week.  The 
record does not suggest that the disability causes marked 
interference with employment or has required frequent 
hospitalization, or involved any such factor which would 
render impractical application of regular schedular criteria.  
Consequently, referral for extraschedular consideration is 
not indicated.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine does not apply where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

A rating in excess of 20 percent for a right ankle disorder 
is denied.


REMAND

Service connection for duodenitis was granted in December 
1992 (service medical records showed a diagnosis of 
gastroenteritits).  Gastroesophageal reflux disease (GERD) 
and irritable bowel syndrome (IBS) have been diagnosed 
postservice, and are not service connected.  

On January 2000 VA fee-basis examination, the examiner noted 
that GERD and IBS are unrelated to the  service-connected 
duodenitis, and that the duodenitis was related to the 
veteran's chronic intake of non-steroidal anti-inflammatory 
drugs.  

On October 2002 VA digestive system examination IBS was 
diagnosed.  The examiner noted that [the] "C-file is not 
available for review", and commented that the claims folders 
would need to be reviewed to evaluate the veteran's 
duodenitis.  It was noted that the present symptoms unrelated 
to duodenitis.  

The Court has held that medical examinations should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran and his representative assert that the 
VA examination was "inadequate" because the examiner did 
not have access to the veteran's claim folders.  Since the 
examiner had indicated that a review of the veteran's claims 
files was needed to assess the duodenitis (and the record 
does not show that the examiner subsequently had an 
opportunity to review the veteran's claims files), the Board 
agrees.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
gastrointestinal disorders examination to 
determine the severity of his service 
connected duodenitis.  The veteran's 
claims folders must be reviewed by the 
examiner  in conjunction with the 
examination.  Any necessary tests should 
be performed.  As GERD and irritable 
bowel syndrome are diagnosed, but are not 
service-connected, the examiner should, 
to the extent possible, distinguish 
symptoms of the service-connected 
duodenitis from those due to other, non-
service-connected, conditions.  The 
examiner should opine whether symptoms of 
duodenitis produce recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration, continuous 
moderate manifestations, or involve 
dysphagia, pyrosis, regurgitation 
vomiting, weight loss, hematemesis, 
melena, anemia, or considerable 
impairment of health.  The examiner must 
explain the rationale for any opinion(s) 
given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should be returned to the Board, if 
in order, for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


